905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.L. RUTHER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-1728.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 88-1339-A)
L. Ruther, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
L. Ruther appeals from the district court's order which dismissed his action in which he alleged error in computation of Social Security benefits and that he did not receive seven Social Security checks.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ruther v. United States, CA-88-1339-A (E.D.Va. Feb. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.